Citation Nr: 1430392	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2013, the Veteran testified in a hearing before the undersigned via videoconference.   A transcript of the hearing is associated with the claims file.

The contents of the claims file, including all records in the electronic (virtual) file, have been reviewed.  To the extent the record contains any argument or evidence that has not been considered by the agency of original jurisdiction (AOJ), the Veteran has waived AOJ consideration of that evidence.  See May 2013 Waiver by Veteran.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran filed a March 2010 Notice of Disagreement (NOD) that, liberally construed, addressed both hearing loss and tinnitus.  See 38 C.F.R. § 20.201; Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)); see also June 2010 VA Response to Congressional Inquiry (acknowledging NOD accepted as to both claims).  In response, the RO issued a Statement of the Case (SOC) that addressed the hearing loss claim, but not the tinnitus claim.  Ordinarily, this would require a remand for issuance of an SOC with respect to the tinnitus claim.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  However, "the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision."  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009); see also Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (discussing implicit denial rule and due process).  Here, the Veteran provided testimony in support of his tinnitus claim at the May 2013 hearing before the undersigned, he submitted additional evidence to the Board on that claim, and the current record is sufficient to decide the claim.  The undersigned's instruction at the hearing is also considered tantamount to the instruction and law that would be provided by a SOC, and to remand for the issuance of a SOC under these circumstances would be redundant and an unnecessary use of VA resources.  Therefore, the Board will consider the merits of the Veteran's claim of entitlement to service connection for tinnitus, particularly as the favorable resolution cannot result in any prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits); see also 38 C.F.R. § 19.9(d)(3).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically linked to his active service.

2.  The Veteran's tinnitus is etiologically linked to his active service.


CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.  § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act ("VCAA") have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As the Veteran's claims are being granted, discussion of whether VA satisfied the duties to notify and to assist the Veteran in his claims would serve no useful purpose.  See Conway v. Principi, 353 F.3d 1369, 1374-1375 (Fed. Cir. 2004) (harmless error analysis applies to VCAA).

II. Factual Background and Analysis

The Veteran contends he currently has bilateral hearing loss and tinnitus that are due to his noise exposure in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The December 2009 VA examination, and May 2003 and August 2012 audiograms by private medical providers, establish that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had long-term, constant ringing in his ears.   He is competent to report observable symptoms such as ringing in his ears and tinnitus is the type of disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus. 

The Veteran further maintains that he was exposed to excessive noise, without hearing protection, while performing his duties as a civil engineer during active service.  The Veteran has provided a very detailed and credible account of his noise exposure, including exposure to loud construction equipment and nearby aircraft.  See, e.g., April 2010 Letter Statement of Veteran; May 2013 Hearing Transcript.  The Board therefore finds that he was exposed to sustained, excessive noise while on active duty.

A crucial factor in this case is that, at his November 1969 discharge examination, the Veteran had threshold levels of 25db at 500 Hz and 6000 Hz with respect to the right ear and of 25db at 3000 Hz and 50db at 6000 Hz in his left ear.  "[T]he threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, these results establish that the Veteran had at least some degree of hearing loss in both the right and left ears at his discharge.

The December 2009 VA examiner noted the in-service threshold shifts but opined that, the "significant" threshold shifts between induction and discharge were more consistent with "a transient, conductive component" than with hearing loss due to noise exposure.  However, the December 2009 VA examiner indicated that a more definite opinion regarding the cause of the in-service loss of hearing was not possible because no bone conduction testing was performed at discharge.

The government is responsible for creating and maintaining adequate medical records during service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("By conducting both induction and separation physical examinations, the government is in the best position to have reliable medical evidence about any changes in a preexisting condition.  If it does not, it cannot penalize the veteran in favor of whom all doubts are to be resolved.").  The government, rather than the Veteran, must bear the consequences of a lack of necessary medical evidence.  Jensen, 19 F.3d at 1417.  Therefore, to the extent more thorough testing at discharge would have allowed resolution of the etiological questions at issue, the Board will give the benefit of the doubt to the Veteran.  Gilbert, 1 Vet. App. at 53-56.  At worst, then, the December 2009 VA examiner's opinion is neither for nor against the claim.

The overall evidence, however, is found to contain probative, competent evidence that otherwise positively links the Veteran's current hearing loss with his active service.  See, e.g., August 2012 Private Treatment Records ("Noise-induced sensorineural hearing loss most very likely from military exposure.").  The Board finds that the private opinion is based on an accurate assessment of the facts and contains reasoning that is persuasive and is bolstered by other medical evidence of record, including the evidence of in-service hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  The Board finds, therefore, that the Veteran is entitled to service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

With respect to an etiological link between his tinnitus and his active service, the evidence is also favorable.  While the December 2009 VA examiner did not explicitly link the Veteran's current tinnitus with in-service noise exposure and, in fact, stated she could only speculate on such a link, she was able to determine that, more likely than not, his tinnitus was "a symptom associated with [his] hearing loss."  The opinion is competent, probative, and persuasive.  Because the Board has determined that the Veteran's current hearing loss is etiologically linked to his active service, it follows that service connection for his tinnitus as secondary to hearing loss is also warranted.  This conclusion is consistent with the other medical evidence of record including the Veteran's statements and the private treatment records.

The Board finds, therefore, that the Veteran is also entitled to service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


